Title: From George Washington to George Measam, 14 October 1778
From: Washington, George
To: Measam, George


          
            Sir
            Head Quarters Fredericksburg 14th October 1778
          
          I recd yours of the 10th by Major Nicholas and was very glad to hear that so large a quantity of Cloathing had got forward to Springfeild. There being but two kinds of Coats and all the Waistcoats and Breeches being alike, will make the issuing infinitely less troublesome than had there been a variety of Uniforms. All that you have now to do is to send them forward with the utmost expedition. As they arrive the Regiments will have orders to draw as many suits as they have Men present, and upon command near Camp. It is to be regretted that there are no Hats or substitutes for them. I fear if Caps are adopted it will take more leather than we can spare without injuring the manufacture of Shoes, Accoutrements and Harness. The Board of War have given orders for an extensive purchase of Hats if to be procured.
          The troops at providence are in good Quarters and I have reason to think are much better clad than those who now are and may probably be in the Feild for some time yet. I would therefore have you forward on all the Blankets, for the want of which many of the Men here are almost perished. Major Nicholas informs me that there is some difference in the quality of the Blue and Brown Coats. The Brigades must therefore draw for Colour. I am &ca.
        